IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 39240

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 650
                                               )
       Plaintiff-Respondent,                   )     Filed: October 1, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
KATHERINE COLLEEN VANN,                        )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying Idaho        Criminal   Rule   35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge

PER CURIAM
       After being found competent to proceed following a brief commitment to the custody of
the Idaho Department of Health and Welfare, Katherine Colleen Vann pled guilty to felony
possession of a controlled substance, Idaho Code § 37-2732(c)(1); misdemeanor battery on a
correctional officer, I.C. §§ 18-903, 18-915(1); misdemeanor driving under the influence, I.C.
§ 18-8004; misdemeanor assault, I.C. §§ 18-901, 18-902; and misdemeanor battery, I.C.
§ 18-903. The district court sentenced Vann to a unified term of six years, with one year
determinate, for felony possession of a controlled substance and concurrent 120-day sentences
for the misdemeanor charges. Upon Vann’s completion of a rider program, the district court
suspended her underlying sentence for felony possession of a controlled substance and placed


                                              1
her on probation. Vann appealed, contending her underlying sentence was excessive and that the
district court abused its discretion by failing to sua sponte reduce the sentence pursuant to Idaho
Criminal Rule 35 following completion of her rider. This Court affirmed Vann’s judgment of
conviction and sentence in an unpublished opinion. See State v. Vann, Docket No. 36634 (Ct.
App. May 3, 2010).
       Subsequently, Vann was found to have violated several terms of her probation. The
district court consequently revoked her probation and executed her underlying sentence. Vann
filed an untimely appeal, which was dismissed by the Idaho Supreme Court.               Following
post-conviction relief, the district court entered an order amending the final judgment to allow
Vann to file an Idaho Criminal Rule 35 motion. After a hearing on Vann’s Rule 35 motion and
receipt of an additional court ordered mental health evaluation, the district court denied the
motion. Vann now appeals, contending the district court abused its discretion in denying her
Rule 35 motion.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Vann’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Vann’s Rule 35
motion is affirmed.




                                                2